 

STANDSTILL AGREEMENT

 

THIS AGREEMENT is made as of May 16th, 2017

 

BETWEEN:LIBERTY SILVER CORP., a corporation governed by the Nevada Corporations
Code     (“Liberty”)    AND:BG CAPITAL GROUP LTD., a corporation governed by the
laws of Barbados     (“BGCG”)    AND:BRUCE REID, an individual resident in the
Province of Ontario, Canada     (“Reid”)    AND:HOWARD CROSBY, an individual
resident in the State of Washington, United States of America     (“Crosby”)   
AND:JOHN RYAN, an individual resident in the State of New Jersey, United States
of America     (“Ryan”).

 

RECITALS:

 

A.BGCG beneficially owns 12,749,360 shares of common stock in the capital of
Liberty (“Common Shares”) representing approximately 52.2% of the 24,469,395
issued and outstanding Common Shares of Liberty.    B.BGCG has requested Reid,
Crosby and Ryan to serve as directors and officers of Liberty and each of Reid,
Crosby and Ryan has agreed to continue to serve as a director and as an officer
of Liberty.    C.As a condition of the continuation of the above described
roles:

 

(i)BGCG has agreed to grant Reid, Crosby and Ryan options on certain Common
Shares of Liberty and       (ii) the parties hereto have agreed to enter into
this Agreement.

 

D.By a series of option agreements dated the date hereof (collectively, the
“Option Agreements”), BGCG has conditionally granted options to Reid, Crosby and
Ryan to purchase 2,000,000, 1,000,000 and 1,000,000 Common Shares, respectively,
in the capital of Liberty for aggregate consideration of Cdn$2,000,000,
Cdn$1,000,000 and Cdn$1,000,000, respectively.

 

-1- 

 

 

E.BGCG, Robert Genovese and Reid have, at the request of the Canadian Securities
Exchange, entered into a certain Voting Agreement and Power of Attorney amended
and restated as of the 16th day of May, 2017 (the “Voting Agreement”).

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable consideration
of, among other things, the mutual promises contained in the Agreement (the
receipt and sufficiency of which is hereby acknowledged by each of the Parties
hereto), the Parties agree as follows:

 

Article I –
DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

Unless the context otherwise requires, in this Agreement capitalized words,
terms and phrases shall have the meanings ascribed to them within this Agreement
including the following:

 

“Adjusting Event” means:

 

(i)any subdivision, consolidation, reclassification or exchange of the Common
Shares into a different number or class of shares or other securities of the
Corporation, and     (ii)any merger, amalgamation, plan of arrangement,
corporate reorganization or other transaction pursuant to which the Common
Shares are exchanged for or converted into another security or securities of the
Corporation or the securities of another corporation or entity.

 

“Affiliate” means with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by, or under direct or indirect common
Control with, such Person.

 

“Agreement” means this agreement, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

 

“Associate” has the meaning ascribed to such term in the Securities Act
(Ontario).

 

“Board”, at any particular time, means the board of directors of the Corporation
at the applicable time.

 

“Business Day” means a day that is not a Saturday, Sunday or statutory holiday
in the Province of Ontario.

 

“Change of Control Event” means any amalgamation, plan of arrangement, take-over
bid, share-for-share exchange, merger, corporate reorganization or other
transaction pursuant to which Common Shares are issued or the issued and
outstanding Common Shares are exchanged for or converted into another class of
security or securities or the securities of another corporation or entity
pursuant to which the shareholders of the Corporation immediately prior to such
transaction hold fewer than fifty percent (50%) of the issued and outstanding
Common Shares (or equivalent securities thereto or the securities derived
therefrom as a result of all Adjusting Events) of the Corporation or the
successor corporation or other entity, as the case may be, immediately following
such transaction.

 

-2- 

 

 

“Common Share” means:

 

(i)at the date of this Agreement and at any time prior to an Adjusting Event
occurring, one (1) share of common stock in the capital of Liberty as presently
constituted and,     (ii)at any other time on or after the occurrence of one or
more Adjusting Events, such shares or securities of the Corporation or other
corporation or entity resulting from one (1) share of common stock in the
capital of the Corporation as at the date of this Agreement after all Adjusting
Events occurring after the date of this Agreement up to and including the
applicable time have been applied thereto.

 

“Control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities or otherwise, and the terms “Controlling” and “Controlled” have
meanings correlative to the foregoing.

 

“Convertible Securities” means any rights, warrants, options, shares, agreements
or other securities pursuant to which the holder thereof may acquire any Common
Shares.

 

“Corporation” means, at any applicable time, Liberty or any successor
corporation or entity resulting from any and all Adjusting Events up to and
including the applicable time.

 

“Governmental Agency” means (i) any multinational, federal, provincial, state,
regional, municipal, local or other government, governmental or public
department, central bank, court, tribunal, arbitral body, commission, board,
bureau or agency, domestic or foreign, (ii) any subdivision, agent, commission,
board or authority of any of the foregoing, or (iii) any quasi-governmental or
private body, including any tribunal, commission, regulatory agency or
self-regulatory organization, exercising any regulatory, expropriation or taxing
authority under or for the account of any of the foregoing.

 

“including” means including without limitation.

 

“Laws” means any law, statute, code, act, regulation, by-law, decree and order
(including any regulation and order thereunder), policy and guideline, or
decision, ruling and judgment, of any Governmental Agency having jurisdiction
and which is binding on the relevant Person or Persons referred to in the
context where such word is used.

 

-3- 

 

 

“Lock-Up Period” means the period beginning on the date of this Agreement and
ending on the earlier of:

 

  (i) a Change of Control Event or         (ii) May 1, 2024.

 

“Parties” means BGCG, Liberty, Reid, Crosby and Ryan and “Party” means any one
of them.

 

“Person” or “person” includes an individual, a partnership, a limited
partnership, a corporation, a trust, a Governmental Agency, an unincorporated
organization and any other entity.

 

“Securities Authorities” means the securities regulatory authorities of the
United States of America, each of the states thereof, the provinces of Canada
and any of their successors.

 

“Securities Laws” means the securities legislation of the United States of
America, each of the states thereof and each of the provinces of Canada, as such
legislation may be amended from time to time, and the rules, regulations, orders
and rulings having application to the Parties hereto, and forms made or
promulgated under such legislation and the policies and instruments of any one
or more of the Securities Authorities.

 

“Term” means the period starting on the date hereof and ending on the earlier
of:

 

  (i) completion of a Change of Control Event or         (ii) May 1, 2024.

 

1.2Interpretation

 

The division of this Agreement into Articles, Sections, subsections, clauses and
paragraphs and the insertion of headings are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
Unless the contrary intention appears, references in this Agreement to an
Article, Section, subsection, clause or paragraph by number or letter or both
refer to the Article, Section, subsection, clause or paragraph, respectively,
bearing that designation in this Agreement.

 

1.3Number and Gender

 

In this Agreement, unless the contrary intention appears, words importing the
singular include the plural and vice versa, and words importing gender include
all genders.

 

1.4Date for Any Notice or Action

 

If the date on which any notice is to be given or any action is required to be
taken hereunder by a Party is not a Business Day or any such notice or action is
effected after 4:00 p.m. (local time for the recipient) on a Business Day, such
notice shall be deemed to have been given or such action shall be required to be
taken on the next succeeding day which is a Business Day.

 

1.5 Consolidation, Subdivision of Shares

 

In the event of any subdivision, consolidation, reclassification or other change
of the securities of the Corporation at any time while this Agreement is in
effect, on the effective date of each and every such event the applicable
provisions of this Agreement shall, ipso facto, be deemed to be amended
accordingly and the Parties shall take all necessary action so as to comply with
such provisions as so amended.

 

-4- 

 

 

Article II –

Lock up AGREEMENT

 

2.1Prohibition on Transfers by BGCG

 

BGCG hereby covenants and agrees in favour of each of Liberty, Reid, Crosby and
Ryan that, during the Lock-up Period, except as hereinafter expressly permitted
pursuant to the terms of Section 2.2 hereof, BGCG and its Associates and
Affiliates will not, directly or indirectly, without obtaining the prior written
consent of Reid (which consent may be arbitrarily withheld, conditioned or
refused), sell, transfer, mortgage, hypothecate, grant a security interest in or
otherwise deal with in any way (each a “Transfer”) any Common Shares or
Convertible Securities of the Corporation save and except in accordance with the
Option Agreements.

 

2.2 Restricted Sales and Other Transfers

 

At any time and from time to time after (but not before) May 1, 2020, BGCG and
its Associates and Affiliates collectively may Transfer up to (but not more
than) 500,000 Common Shares during any calendar year. In the event that, during
2020 or any calendar year thereafter during the Term of this Agreement, BGCG and
its Associates and Affiliates collectively do not Transfer all 500,000 Common
Shares permissible hereunder in respect of such calendar year, the maximum
number of Common Shares which BGCG and its Associates and Affiliates
collectively may Transfer hereunder during each subsequent calendar year shall
nonetheless be limited to 500,000 Common Shares during each such subsequent
calendar year during the Term hereof.

 

2.3 Notice of Intended Transfers

 

If BGCG or any of its Associates and Affiliates intends to Transfer any Common
Shares at any time after May 1, 2020 in accordance with Section 2.2 hereof, BGCG
shall give Reid a Notice of such intended Transfer at least seven (7) days (but
not more than 60 days) prior to any such Transfer.

 

Article III –

voting restrictions

 

3.1Restrictions on Voting Liberty Shares by BGCG

 

(a)During the Term, BGCG covenants and agrees on its own behalf and on behalf of
each of its Associates and Affiliates that:

 

(i)it shall not, directly or indirectly, sign any shareholder resolutions or
consents thereto or vote or cause to be voted any Common Shares, or encourage
anyone else to vote or cause to be voted any of their Common Shares, at any
meeting of shareholders of the Corporation against any resolutions put before
the shareholders of the Corporation by or upon the recommendation of the then
incumbent Board; and

 

-5- 

 

 

(ii)it shall not sign any shareholder resolutions or consents thereto or vote or
cause to be voted any Common Shares or encourage anyone else to vote or cause to
be voted any of their Common Shares in favour of (x) the election of nominees to
the Board not proposed by the then incumbent Board, or (y) any shareholder
resolution or proposal unless the then incumbent Board recommends voting in
favour of such shareholder resolution or proposal.

 

(b)Notwithstanding Section 3.1(a), BGCG shall, at any time and from time to time
from the date of this Agreement until the first anniversary of the date of this
Agreement, at the request of Reid, sign any and all shareholder resolutions and
vote, deliver proxies and cause its proxyholders to vote its Common Shares at
any and all meetings of the shareholders of the Corporation:

 

(i)to fix the number of directors on the Board for the time being at five (5);
    (ii)to elect each of Reid, Crosby and Ryan as directors of the Corporation;
and     (iii)to elect two other nominees designated by Reid to be nominated to
be elected as directors of the Corporation; and

 

for the purposes hereof.

 

(c)Notwithstanding Sections 3.1(a) and (b) hereof, BGCG agrees that, throughout
the Term of this Agreement, for each shareholders meeting of the Corporation
BGCG shall, upon expiry of the Voting Agreement, execute and deliver proxies:

 

(i)to Reid designating Reid as the proxyholder for all Common Shares which are
the subject of the Option Agreement between Reid and BGCG to enable Reid to cast
votes in respect thereof as Reid in his discretion may from time to time
determine;     (ii)to Crosby designating Crosby as the proxyholder for all
Common Shares which are the subject of the Option Agreement between Crosby and
BGCG to enable Crosby to cast votes in respect thereof as Crosby in his
discretion may from time to time determine; and     (iii)to Ryan designating
Ryan as the proxyholder for all Common Shares which are the subject of the
Option Agreement between Ryan and BGCG to enable Ryan to cast votes in respect
thereof as Ryan in his discretion may from time to time determine.

 

(d)Notwithstanding any other provision of this Section 3.1, BGCG covenants and
agrees that in the event of any proposed Change of Control Event, BGCG shall,
throughout the Term of this Agreement, for each shareholders meeting of the
Corporation in which a resolution in respect of a Change of Control Event is
presented to the shareholders of the Corporation for approval and whether the
Board (or a special committee of the Board duly constituted to in respect of
such Change of Control Event) recommends voting in favour of or against such
Change of Control Event, BGCG shall execute and deliver proxies to the designee
of the Board (or such special committee) designating such designee as the
proxyholder for all Common Shares owned or Controlled by BGCG (other than those
Common Shares which are referred to in Section 3.1(c) hereof) to enable such
designee to cast votes in respect thereof as the Board (or such special
committee) may recommend.

 

-6- 

 

 

(e)Notwithstanding any other provisions of this Agreement and, in particular,
Section 3.1(c) hereof, the parties hereto acknowledge the existence of the
Voting Agreement and, during the term thereof, acknowledge, accept and agree to
the paramountcy thereof and, during the term of the Voting Agreement, in the
event of any conflict or inconsistency between the terms of the Voting Agreement
and the terms of this Agreement, the terms of the Voting Agreement shall
prevail.

 

Article IV –

the corporation’S OBLIGATIONS

 

4.1Board of Directors

 

(a)At each annual and special meeting of shareholders of the Corporation
following the date of this Agreement and until completion of a Change of Control
Event, the Corporation shall take all commercially reasonable steps, execute all
such documents and do all such acts and things necessary to have the nominees
referred to in Section 3.1 hereof elected as directors on the Board. Without
limiting the generality of the foregoing, the Corporation’s obligations shall
include: (i) causing such nominees to be included in the management slate of
nominees for election to the Board, (ii) soliciting proxies on behalf of
management of the Corporation in favour of the election of such nominees, and
(iii) causing all proxies received by management of the Corporation for the
election of directors to be voted, where no contrary intention is expressed, in
favour of such nominees.    (b)The Corporation’s obligations under this Section
4.1 shall remain in effect during and throughout the Term.

 

Article V –

standstill agreements

 

5.1Standstill by BGCG

 

During the Term, neither BGCG nor any of its Affiliates or Associates shall,
directly or indirectly, without the consent of the board of directors of
Liberty:

 

(i)commence, assist, commit to tender or act in concert with an offeror in a
take-over bid (as such term is defined under Canadian Securities Laws) for any
securities of the Corporation, or     (ii)solicit proxies from any shareholders
of the Corporation or attempt to influence the voting by any shareholders of the
Corporation other than in support of initiatives recommended by the then
incumbent Board;

 

-7- 

 

 

(iii)otherwise seek or propose to influence or control the management of the
Corporation, the Board, or the policies or affairs of the Corporation or    
(iv)make any public or private announcement or disclosure with respect to the
foregoing.

 

Article VI –

GENERAL

 

6.1Expenses

 

Each Party shall pay its own costs and outlays connected with the preparation,
negotiation and execution of this Agreement.

 

6.2Time

 

Time shall be of the essence of this Agreement. If the Parties agree to vary a
time requirement, the time requirement so varied shall be of the essence of this
Agreement; any such agreement shall be in writing.

 

6.3Notices

 

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given: (i) when
received, if delivered personally, (ii) when sent by e-mail (provided a receipt
confirmation is received from the recipient’s email server), or (iii) on the
date received, if sent by courier service, to the Parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

(a)If to BGCG, to:

 

BG Capital Group Ltd.

 

1250 South Pine Island Road,

Suite 500

Plantation, Florida

United States of America 33324

 

Attention: Robert Genovese

Email: bobbygenovese@yahoo.com

 

(b)If to the Corporation, to:

 

Liberty Silver Corp.

Suite 2702, 401 Bay Street,

Toronto, Ontario, Canada

M5H 2Y4

 

Attention: Bruce Reid

Email: br@carlislegold.com

 

-8- 

 

 

(c)If to Reid, to:

 

Suite 2702, 401 Bay Street

Toronto, Ontario, Canada

M5H 2Y4

 

Email : br@carlislegold.com

 

(d)If to Crosby, to:

 

Howard Crosby

Suite 806, 390 Bay Street,

Toronto, Ontario, Canada

M5H 2Y2

 

Email: corkinvest19@gmail.com

 

(e)If to Ryan, to:

 

John Ryan

Suite 806, 390 Bay Street,

Toronto, Ontario, Canada

M5H 2Y2

 

Email : silver4262@yahoo.com

 

6.4Assignment; Binding Effect

 

This Agreement and the rights hereunder are not assignable unless such
assignment is consented to in writing by each of the Parties hereto. Subject to
the foregoing, this Agreement and all the provisions hereof shall be binding
upon and shall inure to the benefit of the Parties and their respective heirs,
executors, personal representatives, successors and permitted assigns.

 

6.5Governing Law

 

This Agreement shall be governed by and interpreted and enforced in accordance
with the Laws of the Province of Ontario and the Laws of Canada applicable
therein without regard to the conflicts of laws rules thereof.

 

6.6Severability

 

If any provision of this Agreement or the application of any such provision to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a mediator or a court of competent jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision hereof. The
parties shall engage in good faith negotiations to replace any provision which
is declared invalid, illegal or unenforceable with a valid, legal and
enforceable provision, the economic effect of which comes as close as possible
to that of the invalid, illegal or unenforceable provision which it replaces.

 

-9- 

 

 

6.7Entire Agreement

 

This Agreement constitutes the entire agreement and understanding between the
Parties on everything connected with the subject matter of this Agreement, and
supersedes any prior agreement or understanding on anything connected to the
subject matter thereof.

 

6.8Public Announcements

 

No Party will make any public or press announcement or statement concerning the
Agreement without the prior approval of the other Party (such approval not to be
unreasonably withheld or delayed), except to the extent required pursuant to any
applicable Law, or to any regulatory body or Governmental Agency, or pursuant to
the rules of any applicable stock exchange or stock market. The Parties shall in
good faith agree to the form or forms of press announcement or public statements
that they will each make in respect of this Agreement and the transactions
contemplated herein.

 

6.9Amendment

 

This Agreement may be amended, modified or supplemented only by a written mutual
agreement executed and delivered by all of the Parties hereto.

 

6.10Counterparts

 

This Agreement may be executed in any number of separate counterparts (including
by facsimile or other electronic means) and all such signed counterparts will
together constitute one and the same agreement.

 

[Remainder of this page intentionally left blank]

 

-10- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

  LIBERTY SILVER CORP.         Per: /s/ Julio DiGirolamo   Name: Julio
DiGirolamo   Title: CFO         BG CAPITAL GROUP LTD.         Per: /s/ Robert
Genovese   Name: Robert Genovese   Title: Chairman           /s/ Bruce Reid    
Bruce Reid           /s/ Howard Crosby     Howard Crosby           /s/ John Ryan
    John Ryan

 

Signature Page to Standstill Agreement - 11

 

 

 

